841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sarah CLOYD, Plaintiff-Appellant,v.STATE OF MICHIGAN, State of Indiana, Counsel of theDepartment of Health and Human Services,Defendants-Appellees.
No. 87-2026.
United States Court of Appeals, Sixth Circuit.
March 8, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals pro se from the district court's order dismissing this federal question case.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a resident of Pontiac, Michigan.  She filed a complaint and an amended complaint alleging that she had not received her Social Security benefits due to legal malpractice.  Accompanying the complaint was a letter showing that her Social Security claim was currently before the Appeals Council of the Department of Health and Human Services.


3
The district court dismissed the action for lack of jurisdiction.  The court held that the states of Indiana and Michigan are absolutely immune from suit under the eleventh amendment.   Edelman v. Jordan, 415 U.S. 651, 662-63 (1974).  The court also held that no action could be brought against the Department's counsel concerning a Social Security claim.  42 U.S.C. Sec. 405(h).  The proper way to obtain review of such a claim is to file an action in the district court after the Appeals Council has rendered a final decision.  42 U.S.C. Sec. 405(g).


4
After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its order.  Therefore, the order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.